NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GREGORY C. WEAVER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4427
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Gregory C. Weaver, pro se.


PER CURIAM.

             Affirmed. See § 794.011(3), Fla. Stat. (2011); Sheppard v. State, 907 So.

2d 1259 (Fla. 2d DCA 2005); Cabrera v. State, 988 So. 2d 1190 (Fla. 5th DCA 2008).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.